DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application filed on 09/13/19. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (20170116566) in view of Mo et al. (2020/0265366).
As per claims 1-20, Walton discloses a computing system comprising: a network communication interface to communicate, over one or more networks, with computing devices of requesting users, computing devices of menu item suppliers, and computing devices of transport providers (See Walton, Paragraphs 0023-0024; 0027; 0029); one or more processors (See Walton, Paragraphs 0056-0057); and a memory storing instructions that, when executed by the one or more processors, cause the computing system to: monitor, for each respective sub-region of a service region, supply conditions corresponding to transport providers available to deliver menu items from one or more menu item suppliers to requesting users (See Walton, Paragraph 0025); 
Walton does not explicitly disclose in response to determining that the supply conditions have dropped below the equilibrium threshold for the respective sub-region, initiate a supply-constrained mode for the respective sub-region in which the computing system inputs each respective menu item request received from a requesting user, corresponding to a delivery location within the respective sub-region, into a queue, and determines a fulfillment probability value for the respective menu item request; and  while operating in the supply-constrained mode, when the fulfillment probability of the respective menu item request exceeds a fulfillment threshold, transmit the respective menu item request to a corresponding menu item supplier for preparation of a corresponding menu item and coordinate delivery of the corresponding menu item to the requesting user.
However, Mo teaches in response to determining that the supply conditions have dropped below the equilibrium threshold for the respective sub-region, initiate a supply-constrained mode for the respective sub-region in which the computing system  inputs each respective menu item request received from a requesting user, corresponding to a delivery location within the respective sub-region, into a queue, and determines a fulfillment probability value for the respective menu item request (See MO, Paragraphs 0042-0044; 0069; 0076-0079); and  while operating in the supply-constrained mode, when the fulfillment probability of the respective menu item request exceeds a fulfillment threshold, transmit the respective menu item request to a corresponding menu item supplier for preparation of a corresponding menu item and coordinate delivery of the corresponding menu item to the requesting user (See MO, Paragraphs 0042-0044; 0069; 0076-0079).



As per claim 2, Walton in view of MO discloses the computing system wherein the executed instructions cause the computing system to determine the fulfillment probability of the respective menu item request by determining a probability that the requesting user will cancel the respective menu item request (See MO, Figs. 1C-1D; Paragraphs 0028-0032).
 
As per claim 3, Walton in view of MO discloses the computing system wherein the executed instructions cause the computing system to further determine the fulfillment probability of the respective menu item request by determining a probability that a transport provider will become available to deliver the corresponding menu item to the requesting user prior to the requesting user canceling the respective menu item request (See MO, Figs. 1C-1D; Paragraphs 0028-0032).

As per claim 4, Walton in view of MO discloses the computing system wherein the executed instructions further cause the computing system to: when the fulfillment probability of the respective menu item request drops below a cancelation threshold, transmit a request cancelation notification to the computing device of the requesting user (See Walton, Paragraphs 0038; 0052).

As per claim 5, Walton in view of MO discloses the computing system wherein the executed instructions cause the computing system to further transmit a mitigative token to the computing device of the requesting user along with the request cancelation (See MO, Paragraph 0038).



As per claim 7, Walton in view of MO discloses the computing system wherein the executed instructions further cause the computing system to: using historical data for the given region, generate a transport supply forecast for each sub-region (See MO, Paragraphs 0100-0101); wherein the executed instructions cause the computing system to further initiate the supply-constrained mode for the respective sub-region based on the transport supply forecast for the respective sub-region (See MO, Paragraphs 0079; 0085; 0100-0101).

As per claim 8, Walton discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to: communicate, over one or more networks, with computing devices of requesting users, computing devices of menu item suppliers, and computing devices of transport providers (See Walton, Paragraphs 0023-0024; 0027; 0029); monitor, for each respective sub-region of a service region, supply conditions corresponding to transport providers available to deliver menu items from one or more menu item suppliers to requesting users (See Walton, Paragraph 0025); determine that the supply conditions for the respective sub-region have dropped below an equilibrium threshold (See Walton, Paragraph 0032; 0038).

However, MO teaches in response to determining that the supply conditions have dropped below the equilibrium threshold for the respective sub-region, initiate a supply-constrained mode for the respective sub-region in which the computing system inputs each respective menu item request received from a requesting user, corresponding to a delivery location within the respective sub-region, into a queue, and determines a fulfillment probability value for the respective menu item request (See MO, Paragraphs 0042-0044; 0069; 0076-0079); and while operating in the supply-constrained mode, when the fulfillment probability of the respective menu item request exceeds a fulfillment threshold, transmit the respective menu item request to a corresponding menu item supplier for preparation of a corresponding menu item and coordinate delivery of the corresponding menu item to the requesting user (See MO, Paragraphs 0042-0044; 0069; 0076-0079).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of MO within the teachings of Walton with the motivation of providing a delivery system. The delivery system may include a database 




As per claim 15, Walton discloses a method of implementing a delivery service for a service region, the method being performed by one or more processors and comprising:
communicating, over one or more networks, with computing devices of requesting users, computing devices of menu item suppliers, and computing devices of transport providers (See Walton, Paragraphs 0023-0024; 0027; 0029); monitor, for each respective sub-region of a service region, supply conditions corresponding to transport providers available to deliver menu items from one or more menu item suppliers to requesting users (See Walton, Paragraph 0025); determine that the supply conditions for the respective sub-region have dropped below an equilibrium threshold (See Walton, Paragraph 0032; 0038).
Walton does not explicitly disclose in response to determining that the supply conditions have dropped below the equilibrium threshold for the respective sub-region, initiate a supply-constrained mode for the respective sub-region in which the computing system inputs each respective menu item request received from a requesting user, corresponding to a delivery location within the respective sub-region, into a queue, and determines a fulfillment probability value for the respective menu item request; and while operating in the supply-constrained mode, when the fulfillment probability of the respective menu item request exceeds a fulfillment threshold, transmit the respective menu item request to a corresponding menu item supplier for preparation of a corresponding menu item and coordinate delivery of the corresponding menu item to the requesting user.
However, MO teaches in response to determining that the supply conditions have dropped below the equilibrium threshold for the respective sub-region, initiate a supply-constrained mode for the respective sub-region in which the computing system inputs each respective menu item request received from a requesting user, corresponding to a delivery location within the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of MO within the teachings of Walton with the motivation of providing a delivery system. The delivery system may include a database comprising geographical data and historical delivery data, the geographical data being stored in pre-defined regions and sub-regions. The delivery system may include an expected delivery efficiency generator implemented in software or hardware, configured to receive geographical data from a plurality of the pre-defined regions and a plurality of the sub-regions, wherein the geographical data includes at least one of landscape data, business data, residential data, parking data, or building data; determine, based on the geographical data, an expected delivery efficiency, the expected delivery efficiency being measured by percentiles of addresses visited by the workers per hour (APH); and calculate, based on the historical delivery data, the APH for selected individual pre-defined regions and sub-regions. The system may include a cross time generator implemented in software or hardware, configured to: calculate an expected time for the workers to travel between first and second regions, wherein the expected time includes a cross-region time and a sub-region time based on a median time gap or an average time; and determine, based on a linear regression and the cross-region time, a driving time between the first and the second regions. The system may further include a route generator implemented in 

Claims 9-14 and 16-20 recite the same limitations as to claims 2-7, are therefore rejected for the same reasons given supra, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VANEL FRENEL/Primary Examiner, Art Unit 3687